DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on December 29, 2021 have been fully considered and are persuasive.
	Claims 1-2, 4-6, 8-12 and 14 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, and 12) the instant claims requires a data transmission between a plurality of subscribers in a transportation vehicle communication network of a transportation vehicle, wherein at least a first of the plurality of subscribers of the transportation vehicle communication network is a transportation vehicle subscriber arranged in the transportation vehicle, wherein a second of the plurality of subscribers of the transportation vehicle communication network forms or provides a notification manager of the transportation vehicle communication network, wherein a notifying subscriber of the transportation vehicle communication network generates and transmits notification data to the notification manager as a data object, wherein the notification data comprises data that codes information outputtable to a user of the transportation vehicle communication network and of at least one service address, wherein a service provided by the notifying subscriber which generates the notification data is able 
Meanwhile, the closest prior art of record, as applied in the Office Action mailed 8/03/2021 (Botticelli and Ricci), fails to fairly teach or suggest data transmission between multiple subscribers in a vehicle communication network of transportation vehicle, wherein first subscriber is defined as a transportation vehicle subscriber arranged in the transportation vehicle, the second subscriber is a notification manager, a notifying subscriber generates and sends notification data to the notification manager as data object, the notification data comprises data that codes information sent to a user with a service address, wherein the service is accessible and retrieved by the service address, wherein the service is conducted by the notifying subscriber if a request to the service is transmitted to the address, the notification manager sends part of the notification data to multiple subscriber in the transportation vehicle communication network, wherein the data object is a notification object that has data field encoding a reference to an action carried by one of the subscribers, and action could be pause action, play action, stop action, wherein the notification can manage the properties of the notification object by creating the properties or changing the properties. 



Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims (2, 4-6, 8-11, and 14) include the above described subject matter for being dependent on independent claims (1, and 12)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                            
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444